Citation Nr: 1715743	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  09-43 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Comegys, Associate Counsel

INTRODUCTION

The Veteran served in the United States Navy from June 1986 to September 2007.  The Veteran was awarded the Southwest Asia Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which in pertinent part, granted service connection for depression and assigned an initial 30 percent rating, effective October 1, 2007.

In November 2009, the Veteran submitted VA Form 9 requesting a Board hearing at the RO (Travel Board Hearing).  Prior to the scheduled hearing, the Veteran cancelled his request.  The hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2016).

In a March 2010 rating action, the RO increased the initial rating to 50 percent.

In September 2013 and March 2016, the Board remanded the appeal to the RO for additional development, which has been completed.  Claims of entitlement to service connection for a skin and bilateral ankle disorder were also remanded.

In a September 2016 rating action, the RO increased the initial rating to 50 percent.

In a November 2016 rating decision, service connection for a skin condition other than seborrheic dermatitis and service connection for bilateral ankle condition was granted.  Accordingly, these two issues are no longer on appeal. 


FINDING OF FACT

Since the grant of service connection, the Veteran's depression has manifested with symptoms resulting in occupational and social impairment with deficiencies in most areas such as work, school, family relation, judgment, thinking or mood.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an initial disabling rating of 70 percent is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.321, 4.130, DC 9434 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide the claimant with assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c) (2016).  The Veteran's service treatment records and military personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  

The Veteran was provided VA medical examinations in June 2008, February 2010, November 2013, and August 2016.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claim.  The reports are adequate as they were based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met.



II. Analysis

Disability evaluations are determined by comparing a Veteran's symptoms with the criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App.
436 (2002).  It is not the type of symptoms that is dispositive of whether the criteria for the next higher rating have been met.  It is the effect of the symptoms that is determinative.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117(Fed. Cir. 2013).  

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

According to DSM-IV, GAF scores ranging between 61 and 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores between 51 and 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 and 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).

The Veteran's depression has been evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9434.  He is in receipt of a 50 percent, effective October 1, 2007.  

A disability rating of 70 percent is assigned when there are occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control ( such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty adapting to stressful circumstances; inability to establish and maintain effective relationships.  38 C.F.R. § 4.103, Diagnostic Code 9411 (2016).

The criteria for a 100 percent rating include a non-exhaustive list of symptoms reflective of a total occupational and social impairment.  A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

In a June 2008 VA examination, the Veteran reported that he was easily depressed.  He indicated that he was able to work at full capacity, but did have issues with some of his coworkers.  A mental status examination revealed that his mood and affect were generally euthymic and appropriate.  Abstract reasoning, concentration, speech, and memory were all within normal limits.  There was no evidence of thought disorder or paranoia.  The Veteran admitted to passive suicidal thoughts, but denied any risk of acting on them.  The examiner noted that the Veteran tended to isolate from others but is generally able to work productively and effectively.  The examiner further indicated that the Veteran remained somewhat obsesses and focused on other people who mistreated him and his need to be not be "told what to do."  He characterized the Veteran's depression as mild but chronic.  The Veteran was assigned a GAF score of 58 and it was noted that the Veteran was working full-time for the United States Navy as a civilian contractor (administrative in nature).   

At a VA examination in February 2010 the Veteran reported symptoms similar to those noted at the June 2008 VA examination.  He denied suicidal thoughts or feeling though.  The examiner indicated that it was likely the Veteran's depression had slightly increased in severity since the last C&P examination.  He explained that his father had recently died and he was relatively isolated.  The examiner also noted that the Veteran reported work had been stressful and that he was only moderately successful.  While he had been able to mobilize resources on the job, he had little energy or motivation left after work.  A GAF of 54 was assigned.  

VA outpatient treatment records between 2008 and 2016 show treatment for chronic depression.  These records are generally consistent with the VA examination findings in that they show the Veteran experienced symptoms of depression, disturbed sleep, anxiety, and recurrent suicidal ideation without plan or intent.

For instance, a June 2009 record shows the Veteran reported thoughts of death and self-blaming attitude when depressed, which occurred about twice a week and usually when idle.  He endorsed passive thoughts of death with no serious suicidal ideations.  The Veteran also indicated that he was able to adapt to his working atmosphere by taking some time out and talking to someone who is empathic to his situation.  On objective evaluation, he was found to have good impulse control, judgement, insight and memory recall.  No anxiety symptoms were elicited.

A March 2013 VA treatment record shows the Veteran reported thoughts of harming himself over the past few months.  He reported that sometimes while driving the thought will cross his mind that he wishes that he was dead.  He denied having a plan and any history of suicide attempts.  He reported that his passive suicidal ideation was due to feelings of depression that have resulted from feeling that his life has been out of his control since he left the military, but that he would not commit suicide due to his desire to see his family, the support of his friend and fellow Veteran, and his Catholic faith.  The interviewing clinician assigned a GAF score of 55 and noted that symptoms of depression (e.g. feeling down and passive suicidal ideation) were exacerbated by the death of his mother approximately two weeks prior.

VA treatment records dated in April 2013 show GAF scores of 45 and 47.  These VA records reflect symptoms of suicidal ideation and thoughts, good to fair insight and judgment, depressed mood, poor sleep and concentration, and social isolation were endorsed by the Veteran.  The Veteran reported that he isolated himself out of fear that he would be provoked; but gave inconsistent statements regarding actual physical violence at two evaluations in the same month.  At one, he acknowledged being involved in a fight one year ago, but denied any history of physical violence at the subsequent evaluation; impulse control was recorded as 'good' at the latter evaluation.  The Veteran also reported that he broke off his last relationship due to feelings of numbness and irritability.  He denied symptoms of suicidal ideation and homicidal ideation during evaluations in July 2013 and October 2013.  

At a November 2013 VA examination, the Veteran reported reliving his traumatic events during combat via persistent thoughts, nightmares, flashbacks, intense psychological response, and increased physiological response when reminded of situations that occurred during combat.  He reported feelings of detachment, avoidant behavior, and extreme anxiety responses that have interfered with his occupational and interpersonal functioning.  Additionally, the Veteran reported that he was employed on a full-time basis; however, sometimes he was not efficient at the workplace and called out sick due to overwhelming feelings of depression and anxiety.  He also reported that his supervisor understands that he is a Veteran and thus gives him some leeway.

During the mental status examination, the following symptoms were noted: depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships and suicidal ideation (without plan or intent to harm self or others).  The examiner indicated that the Veteran's level of occupational and social impairment was best described as an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner further indicated that the Veteran endorsed symptoms of sadness, difficulty with concentration, irritability, outbursts of anger, avoidance, and heightened anxiety.   The e diagnosis was severe, recurrent major depressive disorder.  He assigned a GAF score of 65.

At an August 2016 VA examination, the Veteran endorsed the same symptoms reported at the 2013 VA examination, although he reported that his depression and desire to isolate had worsened.  The examiner noted that the Veteran's symptoms of depression continue to cause occupational, social, and emotional impairment.  The Veteran indicated that his occupational impairment is due to the effects of MDD and that his depression symptoms impact his ability to function at 100 percent on his job.  He noted difficulty getting along with his new supervisor.  He also reported seeking new employment; however, his depression was making searching and interviewing difficult.  The examiner noted that the Veteran's depression also had a negative impact on his interpersonal relationships.  He has few friends and rarely feels up to interacting with them.  He reported that it takes up too much energy.  The examiner indicated that the Veteran's level of occupational and social impairment was best described as reduced reliability and productivity.

Resolving all doubt in favor of the Veteran, the Board finds that his depressive disorder manifested with symptoms that more closely approximate the criteria for a 70 percent rating since the effective date of service connection.  

As clearly reflected by the Veteran's competent and credible report regarding his symptoms and the VA clinical findings; deficiencies in the area of work, family relations, thinking, and mood have been demonstrated.  The Veteran has competently and credibly reported that his symptoms include depression, difficulty concentrating, irritability, social isolation, impaired sleep and suicidal ideation.  VA examiners and clinicians have opined that the Veteran has experienced occupational and social impairment as a result of his symptoms.  The Board is also mindful of the Veteran's GAF scores throughout the appeal, which have ranged from 45 to 65 but have mostly been on the mid to lower end of the scale, and reflective of moderate to serious symptoms.  

Work impairment is evidenced as the Veteran has reported difficulties with coworkers and supervisors at times.  Significantly, the Veteran reported to the November 2013 VA examiner that sometimes he was not efficient at work and at times calls out sick due to overwhelming feelings of depression and anxiety.  He likewise informed the 2016 VA examiner that his depression symptoms negatively impact his ability to function at 100 percent on his job.  The VA examiners in 2008 and 2013 indicated that his depressive disorder results in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The 2016 VA examiner indicated that the Veteran's level of occupational and social impairment was best described as reduced reliability and productivity.  Work impairment due to depressive symptoms is established.

The Veteran's thinking and mood are also shown to have been impaired throughout the appeal, as reflected by chronic problems with depression, anxiety, irritability, poor concentration, social withdrawal and recurrent suicidal ideation.  The 2016 VA examiner noted that the Veteran's depression negatively impacts his interpersonal relationships, as he only has a few friends and rarely feels up to interacting with them.  The November 2013 VA examiner also indicated that the Veteran has disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships.

As the evidence demonstrates that the Veteran has deficiencies in the areas of work, family relations, thinking, and mood; the Board finds that the criteria for a 70 percent rating are met.  The Board has considered whether a rating higher than 70 percent is warranted, but finds that the Veteran does not meet the criteria for a 100 percent rating.  

The evidence does not demonstrate total occupational and social impairment due to the service-connected depressive disorder.  As reflected at every VA examination, the Veteran has maintained employment throughout the appeal even though he has reported difficulties with coworkers and supervisors at time.  The VA examination and VA outpatient treatment records show the Veteran has not suffered from hallucinations, delusions, grossly inappropriate behavior or an inability to perform activities of daily living.  When attending his psychiatric appointments, it is always noted that he is well groomed and oriented.  It is further noted that he is able to handle his own finances and that he has consistently been observed as alert, oriented to person, place, and purpose.  His demeanor has been polite, responsive and pleasant.  Moreover, the evidence reflects that the Veteran is not a danger to himself or others, despite his intermittent suicidal ideation.  The Veteran has consistently denied any homicidal ideation.  At an April 2013 psychiatric evaluation, a VA clinician specifically determined the Veteran was not an imminent risk for harming himself, or others or gravely disabled due to a mental illness; but rather was a low risk in such regard.  Further, while the Veteran is very isolated socially, he does have a few friends with whom he maintains contact.  A 100 percent rating is not warranted based on these findings.   

Based on the totality of the evidence, the Board finds that a 70 percent evaluation, but no higher, is warranted since the grant of service connection.  At no point in time does the evidence show that the criteria for a higher rating than 70 percent are more nearly approximated.  See Fenderson v. West 12 Vet. App. 119, 126 (1999); 38 U.S.C.A. § 5107 (b). 

Finally, the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) held that every claim for a higher rating includes a claim for a total disability based on individual employability (TDIU) where the Veteran claims that his service-connected disabilities prevents him from working.  The Veteran has maintained employment since the grant of service connection.  A claim for TDIU has not been raised. 


ORDER

An initial disability rating of 70 percent, and no higher, is granted. 




____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


